STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.    2021    Kw   1415


VERSUS


KIRT    HALL                                                              JANUARY       21,   2022




In   Re:         Kirt        Hall,     applying          for   supervisory        writs,        19th
                 Judicial       District      Court,       Parish    of   East    Baton       Rouge,

                 No.    02- 92- 1099.




BEFORE:          GUIDRY,      HOLDRIDGE,      AND    CHUTZ,    JJ.


        WRIT     APPLICATION         DENIED   AS    PREMATURE.


                                                   JMG
                                                   GH
                                                   WRC




COURT      OF   APPEAL,       FIRST    CIRCUIT




           DEPUTY   C   ER     OF    COURT
                 FOR    THE    COURT